    Case: 18-50265   Document: 00514847114 Page: 1 Date Filed: 02/22/2019
       Case 3:17-cv-00159-KC Document 16 Filed 02/26/19 Page 1 of 4




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                               TEL. 504-310-7700
CLERK                                                    600 S. MAESTRI PLACE,
                                                                 Suite 115
                                                        NEW ORLEANS, LA 70130

                           February 22, 2019


Ms. Jeannette Clack
Western District of Texas, El Paso
United States District Court
525 Magoffin Avenue
Room 108
El Paso, TX 79901-0000

      No. 18-50265    Alfredo Holguin v. Lorie Davis, Director
                      USDC No. 3:17-CV-159


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk

                                 By: _________________________
                                 Shawn D. Henderson, Deputy Clerk
                                 504-310-7668
cc w/encl:
     Mr. Alfredo Holguin
     Ms. Jessica Michelle Manojlovich
     Mr. Edward Larry Marshall
     Case: 18-50265   Document: 00514847115 Page: 1 Date Filed: 02/22/2019
        Case 3:17-cv-00159-KC Document 16 Filed 02/26/19 Page 2 of 4




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT


                                  No. 18-50265
                                                          A True Copy
                                                          Certified order issued Feb 22, 2019



ALFREDO HOLGUIN,                                          Clerk, U.S. Court of Appeals, Fifth Circuit




                                            Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas


O R D E R:
      Alfredo Holguin, Texas prisoner # 1809852, was convicted and sentenced
to life imprisonment for capital murder. Holguin now moves this court for a
certificate of appealability (COA), arguing that there was insufficient evidence
to support his conviction. He also raises a claim of actual innocence based on
insufficient evidence.
      To obtain a COA, a prisoner must make “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529
U.S. 473, 484 (2000). If a district court has rejected the claims on their merits,
the movant “must demonstrate that reasonable jurists would find the district
court’s assessment of the constitutional claims debatable or wrong.” Slack, 529
U.S. at 484. For claims dismissed on procedural grounds, to obtain a COA the
    Case: 18-50265   Document: 00514847115 Page: 2 Date Filed: 02/22/2019
       Case 3:17-cv-00159-KC Document 16 Filed 02/26/19 Page 3 of 4
                                 No. 18-50265

movant must show “that jurists of reason would find it debatable whether the
petition states a valid claim of the denial of a constitutional right and that
jurists of reason would find it debatable whether the district court was correct
in its procedural ruling.” Id.
      The standard for testing the legal sufficiency of the evidence in a federal
habeas review of a state court conviction “is whether, after viewing the
evidence in the light most favorable to the prosecution, any rational trier of
fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). The state appellate court
found the evidence sufficient to support Holguin’s conviction. To obtain relief,
therefore, Holguin would need not only to satisfy the Jackson standard, but
also to show that the state court’s decision was “contrary to, or involved an
unreasonable application of, clearly established federal law.” 28 U.S.C. §
2254(d). Applying Jackson and § 2254(d) in tandem, this court’s review is
“twice-deferential.” Parker v. Matthews, 567 U.S. 37, 43 (2012).
      Holguin has not made the required showing. The evidence before the jury
was adequate to permit a rational trier of fact to find the elements of capital
murder beyond a reasonable doubt. The state appellate court judged the
evidence sufficient; the federal district court deemed that judgment not
contrary to or an unreasonable application of Jackson; and no reasonable jurist
could debate the district court’s conclusion.
      In addition, Holguin argues that his trial counsel was ineffective for
failing to: (1) object to the admission of the photographic lineups; (2) submit a
DNA-analysis report that shows that neither he nor his family were associated
with the crime; (3) inform the jury that a witness read a newspaper, that had
a photograph of Holguin, before seeing photographic lineups; (4) inform the
jury that the State did not have evidence that Holguin crossed the border on



                                        2
    Case: 18-50265   Document: 00514847115 Page: 3 Date Filed: 02/22/2019
       Case 3:17-cv-00159-KC Document 16 Filed 02/26/19 Page 4 of 4
                                 No. 18-50265

the day of the victim’s murder; and (5) explain to the jury that a witness stated
that the windows of a vehicle associated with the crime were dirty. Because
Holguin did not raise these claims in his § 2254 application, this court will not
consider them. See Henderson v. Cockrell, 333 F.3d 592, 605 (5th Cir. 2003).
      Holguin has also failed to brief adequately, and thus abandoned, his
remaining claims, including his claims that the photographic lineups were
suggestive, which the district court dismissed as procedurally defaulted; that
his trial counsel should have called witnesses at the hearing on the motion to
suppress identification evidence; and that the trial court erroneously issued a
jury charge that did not include a requirement of a specific intent to kill. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999); Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993).
      Holguin’s motion for a COA is DENIED.



                                           ___________________________________
                                                STEPHEN A. HIGGINSON
                                            UNITED STATES CIRCUIT JUDGE




                                       3
